Case 2:17-cr-00587-JMA Document 268-4 Filed 03/05/21 Page 1 of 38 PageID #: 4332




                         EXHIBIT 7
Case 2:17-cr-00587-JMA Document 268-4 Filed 03/05/21 Page 2 of 38 PageID #: 4333
Case 2:17-cr-00587-JMA Document 268-4 Filed 03/05/21 Page 3 of 38 PageID #: 4334




                         EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-4 Filed 03/05/21 Page 4 of 38 PageID #: 4335
Case 2:17-cr-00587-JMA Document 268-4 Filed 03/05/21 Page 5 of 38 PageID #: 4336




                         EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-4 Filed 03/05/21 Page 6 of 38 PageID #: 4337
Case 2:17-cr-00587-JMA Document 268-4 Filed 03/05/21 Page 7 of 38 PageID #: 4338
Case 2:17-cr-00587-JMA Document 268-4 Filed 03/05/21 Page 8 of 38 PageID #: 4339




                         EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-4 Filed 03/05/21 Page 9 of 38 PageID #: 4340
Case 2:17-cr-00587-JMA Document 268-4 Filed 03/05/21 Page 10 of 38 PageID #: 4341
Case 2:17-cr-00587-JMA Document 268-4 Filed 03/05/21 Page 11 of 38 PageID #: 4342




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-4 Filed 03/05/21 Page 12 of 38 PageID #: 4343
Case 2:17-cr-00587-JMA Document 268-4 Filed 03/05/21 Page 13 of 38 PageID #: 4344




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-4 Filed 03/05/21 Page 14 of 38 PageID #: 4345
Case 2:17-cr-00587-JMA Document 268-4 Filed 03/05/21 Page 15 of 38 PageID #: 4346
Case 2:17-cr-00587-JMA Document 268-4 Filed 03/05/21 Page 16 of 38 PageID #: 4347




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-4 Filed 03/05/21 Page 17 of 38 PageID #: 4348
Case 2:17-cr-00587-JMA Document 268-4 Filed 03/05/21 Page 18 of 38 PageID #: 4349




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-4 Filed 03/05/21 Page 19 of 38 PageID #: 4350
Case 2:17-cr-00587-JMA Document 268-4 Filed 03/05/21 Page 20 of 38 PageID #: 4351
Case 2:17-cr-00587-JMA Document 268-4 Filed 03/05/21 Page 21 of 38 PageID #: 4352




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-4 Filed 03/05/21 Page 22 of 38 PageID #: 4353
Case 2:17-cr-00587-JMA Document 268-4 Filed 03/05/21 Page 23 of 38 PageID #: 4354
Case 2:17-cr-00587-JMA Document 268-4 Filed 03/05/21 Page 24 of 38 PageID #: 4355




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-4 Filed 03/05/21 Page 25 of 38 PageID #: 4356
Case 2:17-cr-00587-JMA Document 268-4 Filed 03/05/21 Page 26 of 38 PageID #: 4357
Case 2:17-cr-00587-JMA Document 268-4 Filed 03/05/21 Page 27 of 38 PageID #: 4358




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-4 Filed 03/05/21 Page 28 of 38 PageID #: 4359
Case 2:17-cr-00587-JMA Document 268-4 Filed 03/05/21 Page 29 of 38 PageID #: 4360
Case 2:17-cr-00587-JMA Document 268-4 Filed 03/05/21 Page 30 of 38 PageID #: 4361




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-4 Filed 03/05/21 Page 31 of 38 PageID #: 4362
Case 2:17-cr-00587-JMA Document 268-4 Filed 03/05/21 Page 32 of 38 PageID #: 4363




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-4 Filed 03/05/21 Page 33 of 38 PageID #: 4364
Case 2:17-cr-00587-JMA Document 268-4 Filed 03/05/21 Page 34 of 38 PageID #: 4365
Case 2:17-cr-00587-JMA Document 268-4 Filed 03/05/21 Page 35 of 38 PageID #: 4366




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-4 Filed 03/05/21 Page 36 of 38 PageID #: 4367
Case 2:17-cr-00587-JMA Document 268-4 Filed 03/05/21 Page 37 of 38 PageID #: 4368




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-4 Filed 03/05/21 Page 38 of 38 PageID #: 4369
